           Case 1:17-vv-00566-UNJ Document 50 Filed 01/07/19 Page 1 of 7




     In the United States Court of Federal Claims
                                    OFFICE OF SPECIAL MASTERS
                                        Filed: December 11, 2018

*************************
DANIELE TUCKER,             *                                           UNPUBLISHED
                            *
                            *                                           No. 17-566V
                Petitioner, *
v.                          *                                           Special Master Gowen
                            *
SECRETARY OF HEALTH         *                                           Joint Stipulation; Influenza (Flu);
AND HUMAN SERVICES,         *                                           Right Shoulder Injury.
                            *
                Respondent. *
*************************

Andrew Donald Downing, Van Cott & Talamante, PLLC, Phoenix, AZ, for petitioner.
Heather Lynn Pearlman, United States Department of Justice, Washington, DC, for respondent.

                                     DECISION ON STIPULATION1

       On April 25, 2017, Daniele Tucker (“petitioner”) filed a petition in the National Vaccine
Injury Compensation Program (“Program”).2 Petition (ECF No. 1). Petitioner alleged that she
suffered a right shoulder injury as a result of receiving an influenza (“flu”) vaccination in
September 2015. Id. at Preamble.

        On December 11, 2018, the parties filed a joint stipulation in which they stated that a
decision should be entered awarding compensation to petitioner. Stipulation (ECF No. 44).
Respondent denied that flu vaccine caused petitioner to suffer a right shoulder injury, or any other
injury or condition. Id. at ¶ 6.




1
  Pursuant to the E-Government Act of 2002, see 44 U.S.C. § 3501 note (2012), because this decision contains a
reasoned explanation for the action in this case, I intend to post it on the website of the United States Court of
Federal Claims. The court’s website is at http://www.uscfc.uscourts.gov/aggregator/sources/7. Before the decision
is posted on the court’s website, each party has 14 days to file a motion requesting redaction “of any information
furnished by that party: (1) that is a trade secret or commercial or financial in substance and is privileged or
confidential; or (2) that includes medical files or similar files, the disclosure of which would constitute a clearly
unwarranted invasion of privacy.” Vaccine Rule 18(b). “An objecting party must provide the court with a proposed
redacted version of the decision.” Id. If neither party files a motion for redaction within 14 days, the decision
will be posted on the court’s website without any changes. Id.
2
  The National Vaccine Injury Compensation Program is set forth in Part 2 of the National Childhood Vaccine
Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended, 42 U.S.C. §§ 300aa-1 to -34 (2012)
(“Vaccine Act” or “the Act”).
           Case 1:17-vv-00566-UNJ Document 50 Filed 01/07/19 Page 2 of 7



        Maintaining their above-stated positions, the parties nevertheless now agree that the issues
between them shall be settled and that a decision should be entered awarding compensation to
petitioner according to the terms of the joint stipulation attached hereto as Appendix A.

         The joint stipulation awards:

         A lump sum of $30,000.00 in the form of a check payable to petitioner. This amount
         represents compensation for all damages that would be available under 42 U.S.C. §
         300aa-15(a).

      I find the stipulation reasonable and I adopt it as the decision of the Court in
awarding damages, on the terms set forth therein.

        Accordingly, the Clerk of the Court SHALL ENTER JUDGMENT in accordance with
the terms of the parties’ stipulation.3

         IT IS SO ORDERED.

                                                                s/Thomas L. Gowen
                                                                Thomas L. Gowen
                                                                Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of notice renouncing the
right to seek review.

                                                          2
Case 1:17-vv-00566-UNJ Document 50 Filed 01/07/19 Page 3 of 7
Case 1:17-vv-00566-UNJ Document 50 Filed 01/07/19 Page 4 of 7
Case 1:17-vv-00566-UNJ Document 50 Filed 01/07/19 Page 5 of 7
Case 1:17-vv-00566-UNJ Document 50 Filed 01/07/19 Page 6 of 7
Case 1:17-vv-00566-UNJ Document 50 Filed 01/07/19 Page 7 of 7
